Case 1:20-mj-04040-LMR
          Case 1:21-mj-00121-ZMF
                         Document Document
                                  15 Entered
                                           1-2
                                             on Filed
                                                FLSD01/19/21
                                                      Docket 01/19/2021
                                                               Page 1 of 1Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-4040-MJ-REID

  UNITED STATES OF AMERICA,

        Plaintiff,
  v.

  RICHARD PULLEY,

        Defendant.
                                           /

                      ORDER QUASHING ARREST WARRANT

        THIS CAUSE is before the Court on Defendant, Richard Pulley’s Motion to

  Quash Warrant [ECF No. 14]. The Court has considered the pertinent portions of the

  record, and being fully advised, it is

        ORDERED AND ADJUDGED that the Motion is GRANTED. The warrant

  authorizing the arrest of Mr. Pulley issued by this Court on December 3, 2020 is

  hereby QUASHED.

        DONE AND ORDERED in Miami, Florida, this 19th day of January, 2021.




                                               LISETTE M. REID
                                               UNITED STATES MAGISTRATE JUDGE




                                                1
